To compel tbe bearing of a claim made by a creditor against an estate, where be bad failed to present it to tbe commissioners while in commission, on appeal to the Circuit Court from tbe order refusing to bear tbe application.
Granted May 6, 1885.
Held, that under Secs. 5893-5895 tbe probate judge must either revive tbe commission for bearing tbe claim or be may bear it himself; that mandamus lies to enforce this right, and that tbe merits of tbe claim are not open upon application for mandamus.